Order entered September 28, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00330-CV

          LOUISIANA PACIFIC CORPORATION AND
 RICHMOND INTERNATIONAL FOREST PRODUCTS, LLC, Appellants

                                     V.

NEWPORT CLASSIC HOMES, L.P., WESTERN RIM INVESTORS 2014-3,
     L.P., AND BRIDGEWELL RESOURCES, LLC, Appellees

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 199-02044-2016

                                   ORDER

     Before the Court is appellee Bridgewell Resources, LLC’s September 24,

2021 unopposed motion to extend the time to file its brief on the merits. We

GRANT the motion and extend the time to October 18, 2021.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE